Case 20-41157-elm11 Doc 295 Filed 03/05/21           Entered 03/05/21 12:30:55   Page 1 of 25


                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

  IN RE:                                      §
                                              §      CHAPTER 11
  ZPOWER TEXAS, LLC, AND                      §
  ZPOWER, LLC,                                §      CASE NO. 20-41157-11
                                              §
           DEBTORS.                           §      JOINTLY ADMINISTERED


                DEBTORS’ AMENDED JOINT PLAN OF LIQUIDATION




                                Davor Rukavina, Esq.
                               Texas Bar No. 24030781
                                 Julian P. Vasek, Esq.
                               Texas Bar No. 24070790
                         MUNSCH HARDT KOPF & HARR, P.C.
                                   3800 Ross Tower
                                  500 N. Akard Street
                              Dallas, Texas 75202-2790
                              Telephone: (214) 855-7500
                              Facsimile: (214) 978-4375

                  ATTORNEYS FOR THE DEBTORS-IN-POSSESSION




 DATED: MARCH 5, 2021.




 DEBTORS’ AMENDED JOINT PLAN OF LIQUIDATION—Page i
Case 20-41157-elm11 Doc 295 Filed 03/05/21             Entered 03/05/21 12:30:55          Page 2 of 25




      ZPower, LLC and ZPower Texas, LLC (the “Debtors”) hereby propose the following
 Amended Plan of Liquidation pursuant to the provisions of section 1121 of the Bankruptcy Code:

                                     ARTICLE I
                          DEFINITIONS AND INTERPRETATION

        1.1    Rules of Interpretation.

               (i)     Unless otherwise specified, all Section, Article, and Exhibit references in
                       this Plan are to the respective Section in, or Article of, this Plan, as the same
                       may be amended, waived or modified from time to time. Words denoting
                       the singular number shall include the plural number and vice versa. In
                       construing this Plan, the rules of construction set forth in section 102 of the
                       Bankruptcy Code shall apply.

               (ii)    In computing any period of time prescribed or allowed by this Plan, the
                       provisions of Bankruptcy Rule 9006 shall apply.

               (iii)   Where a creditor or holder of any right under this Plan is named by name,
                       such naming shall include any successor-in-interest to any right of such
                       creditor.

        1.2      Definitions. Terms and phrases, whether capitalized or not, that are used and not
 defined in this Plan, but that are defined in the Bankruptcy Code, have the meanings ascribed to
 them in the Bankruptcy Code. Unless otherwise provided in this Plan, the following terms have
 the respective meanings set forth below, and such meanings shall be equally applicable to the
 singular and plural forms of the terms defined, unless the context otherwise requires.

        “Administrative Claim” means a Claim for any cost or expense of administration of the
        Bankruptcy Case under section 503(b) of the Bankruptcy Code, including, without
        limitation, any fees or charges assessed against the Estate pursuant to 28 U.S.C. § 1930,
        and further including a Professional Claim, but excludes the Riot Energy Postpetition Debt.
        For the avoidance of doubt, Administrative Claims do not include Secured Tax Claims.

        “Administrative Claims Bar Date” means the day that is thirty (30) days after the
        Effective Date.

        “Administrative Tax Claim” means any ad valorem tax claim assessed against, or
        payable by, the Debtors or the Estates or their property for or on account of a period after
        the Petition Date, specifically excluding Secured Tax Claims.

        “Allowed” as it relates to any type of Claim provided for under this Plan, but excluding a
        Professional Claim, means a Claim:

        (i)    which has been scheduled as undisputed, noncontingent and liquidated in the
               Schedules in an amount other than zero or unknown, and as to which:
               a. no proof of Claim has been timely filed; and
               b. no objection has been timely filed (as determined by applicable deadlines
                  contained in this Plan, including the Claims Objection Deadline);

 DEBTORS’ AMENDED JOINT PLAN OF LIQUIDATION–Page 1
Case 20-41157-elm11 Doc 295 Filed 03/05/21            Entered 03/05/21 12:30:55        Page 3 of 25




        (ii)    as to which a proof of Claim has been timely filed and either:
                a. no objection thereto has been timely filed (as determined by applicable
                    deadlines contained in this Plan, including the Claims Objection Deadline); or
                b. such Claim has been allowed (but only to the extent allowed) by a Final Order
                    of the Bankruptcy Court;

        (iii)   which has been expressly allowed under the provisions of this Plan; or

        (iv)    which has been expressly allowed by Final Order of the Bankruptcy Court.

        “Allowed Administrative Claim” means: (i) an Administrative Claim that has been
        Allowed (but only to the extent Allowed), if approval from the Bankruptcy Court is
        required in order to Allow the same; or (ii) an Administrative Claim which: (a) is incurred
        by the Debtors after the Petition Date in the ordinary course of business operations or
        pursuant to an order entered by the Bankruptcy Court granting automatic Administrative
        Claim status; (b) is not disputed by the Debtors; and (c) does not require approval from the
        Bankruptcy Court to become Allowed.

        “Allowed Priority Claim” means a Priority Claim that has been Allowed (but only to the
        extent Allowed).

        “Allowed Secured Claim” means a Secured Claim that has been Allowed (but only to the
        extent Allowed).

        “Allowed Unsecured Claim” means an Unsecured Claim that has been Allowed (but only
        to the extent Allowed).

        “Avoidance Actions” means any and all rights, claims or actions which the Debtor may
        assert on behalf of the Estate under Chapter 5 of the Bankruptcy Code, including actions
        under one or more provisions of sections 328, 542, 544, 545, 546, 547, 548, 549, 550, 551
        and/or 553 of the Bankruptcy Code.

        “Bankruptcy Case” means jointly administered Bankruptcy Case No. 20-41157 in the
        Bankruptcy Court.

        “Bankruptcy Code” means 11 U.S.C. §§ 101, et. seq., in effect as of the Petition Date and
        as may have been or may be amended or supplemented since, to the extent that any such
        amendment or supplement is automatically applicable to the Bankruptcy Case by operation
        of law and not by operation of any election or choice.

        “Bankruptcy Court” means the United States Bankruptcy Court for the Northern District
        of Texas, Fort Worth Division or, if such court ceases to exercise jurisdiction, the court or
        adjunct thereof that exercises jurisdiction over the Bankruptcy Case.

        “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, together with the
        local bankruptcy rules for the Bankruptcy Court as now in effect or as the same may from
        time to time hereafter be amended.



 DEBTORS’ AMENDED JOINT PLAN OF LIQUIDATION–Page 2
Case 20-41157-elm11 Doc 295 Filed 03/05/21             Entered 03/05/21 12:30:55         Page 4 of 25




        “Bar Date” means August 13, 2020 for claims of persons other than Governmental Units,
        and 180 days after the Petition Date for claims of Governmental Units pursuant to
        Bankruptcy Rule 3002(c)(1).

        “Business Assets” means all property and assets of the Debtors and the Estates, save and
        except for: (i) the Creditor Trust Assets; and (ii) Executory Contracts assumed by the
        Debtors prior to the Confirmation Hearing or under this Plan. For the avoidance of doubt,
        Business Assets includes all cash (except the Seed Money), accounts, accounts receivables,
        contract rights, general intangibles, patents, trademarks, inventory, work-in-process,
        finished goods, machinery, equipment, furniture, fixtures, tax rebates, intellectual property,
        copyrights, books and records, manuals, rights to employees, the Oticon Actions, breach
        of contract claims and causes of action arising after the Petition Date, and all other personal
        property of the Debtors and the Estates.

        “Business Day” means any day which is not a Saturday, a Sunday, or a “legal holiday”
        within the meaning of Bankruptcy Rule 9006(a).

        “Causes of Action” means any claim or cause of action of the Debtors or the Estates
        against any person, including on account of receivables, malpractice or professional
        negligence, theft, misappropriation, breach of fiduciary duty, overpayment, restitution, and
        any other claim or cause of action, including the Widex Actions, the D&O Actions, the
        D&O Insurance and the Avoidance Actions, but expressly excluding: (i) breach of contract
        or receivables arising after the Petition Date (except as to the Widex Actions) and (ii) any
        claim or cause of action against the Riot Energy Releasees.

        “Claim” means a claim against one or more of the Debtors, the Estates, and/or property of
        the Debtors or the Estates, as such term is otherwise defined in section 101(5) of the
        Bankruptcy Code, and arising at any time prior to the Effective Date, including first arising
        after the Petition Date, regardless of whether the same would otherwise be a claim under
        said section 101(5) of the Bankruptcy Code.

        “Claims Objection Deadline” means the date by which parties authorized by the Plan
        may file any objection to a Claim, which date shall be one-hundred and eighty (180) days
        after the Effective Date, except with respect to Administrative Claims as otherwise
        provided for herein and with respect to Disputed Claims.

        “Class” means one of the categories of Claims and Equity Interests established under
        Article II of this Plan.

        “Confirmation Date” means the date on which the clerk of the Bankruptcy Court enters
        the Confirmation Order on its docket.

        “Confirmation Hearing” means the hearing(s) before the Bankruptcy Court pursuant to
        section 1128 of the Bankruptcy Code to consider confirmation of this Plan, as such
        hearing(s) may be continued, rescheduled or delayed.

        “Confirmation Order” means the order of the Bankruptcy Court confirming this Plan
        pursuant to section 1129 of the Bankruptcy Code, as such order may be amended, modified,
        or supplemented.

 DEBTORS’ AMENDED JOINT PLAN OF LIQUIDATION–Page 3
Case 20-41157-elm11 Doc 295 Filed 03/05/21            Entered 03/05/21 12:30:55        Page 5 of 25




        “Creditor” means the holder of any Claim entitled to distributions under this Plan with
        respect to such Claim.

        “Creditor Trust” has the meaning assigned to it in section 5.3.1 of this Plan.

        “Creditor Trust Assets” has the meaning assigned to it in section 5.3.4 of this Plan.

        “Creditor Trust Trustee” has the meaning assigned to it in section 5.3.2 of this Plan.

        “Cure Claim” means a Claim required to be paid under section 365 of the Bankruptcy
        Code in order to assume any Executory Contract, including, as may be applicable, any
        nonmonetary portion thereof.

        “D&O Actions” means any and all claims and causes of action of the Debtors and the
        Estates, except and only to the extent otherwise expressly and specifically released in this
        Plan, for breach of fiduciary duty or breach of any other duty or contract against any past
        or present officer of the Debtors or member of any of the Debtors’ boards of managers, or
        advisor to the same, or other fiduciary of the Debtors, including any claim for any damages,
        punitive damages, sanctions, and fees related to or resulting from the same, and further
        including any and all rights to any insurance policies and proceeds regarding the same and
        all insurance demands and related rights under all applicable law related to the same.

        “D&O Insurance Actions” means any and all claims and causes of the Debtors and the
        Estates against any insurance company or carrier related to any prior, present, or future
        denial of coverage with respect to any aspects of the D&O Claims, including all rights
        under all applicable law with respect to the same, including for bad faith or improper denial
        of coverage, breach of contract, treble or other damages, fees, and all consumer or insured
        protection statutes.

        “Debtors” mean ZPower, LLC and ZPower Texas, LLC.

        “Debtor Releasees” means the Debtors and their members, shareholders, their current
        and former officers, directors, agents, employees, attorneys, other professionals,
        representatives, predecessors, successors and assigns, (including current and former
        officers and directors and pre-petition agents, attorneys and other professionals).

        “DIP Lender” means Riot Energy, Inc. formerly known as Z Battery DIP Lenders, LLC.

        “DIP Order” means that certain Interim Order (I) Authorizing Post-Petition Secured
        Financing Pursuant to Sections 105, 361, 362, 364(c)(1), 364(c)(2), 364(c)(3), 364(e) and
        503(b) of the Bankruptcy Code; (II) Scheduling a Final Hearing [Bankruptcy Case Docket
        No. 36] and any stipulation or order entered in the Bankruptcy Case extending such order.

         “Disallowed Claim” means, as it relates to any type of Claim provided for under this Plan,
        except an Administrative Claim (or a Professional Claim), a Claim or portion thereof that:

        (i)    has been disallowed by a Final Order of the Bankruptcy Court;



 DEBTORS’ AMENDED JOINT PLAN OF LIQUIDATION–Page 4
Case 20-41157-elm11 Doc 295 Filed 03/05/21            Entered 03/05/21 12:30:55        Page 6 of 25




        (ii)    is identified in the Schedules in an amount of zero dollars, unknown dollars, or as
                contingent, unliquidated, and/or disputed, and as to which a proof of Claim was not
                filed by the Bar Date; or

        (iii)   is not identified in the Schedules and as to which no proof of Claim has been filed
                or deemed filed by the Bar Date, if the filing of such proof of Claim is otherwise
                required.

        “Disclosure Statement” means the Disclosure Statement with respect to this Plan,
        approved by the Bankruptcy Court as containing adequate information for the purpose of
        dissemination and solicitation of votes on confirmation of this Plan, either in its present
        form or as it may be altered, amended or modified from time to time.

        “Effective Date” means the first Business Day fourteen (14) days after the Confirmation
        Date if the Confirmation Order is not stayed or, if the Confirmation Order is stayed, the
        first Business Day following the lifting, dissolution, or removal of such stay which is at
        least fourteen (14) days after the Confirmation Date, and upon which the conditions to the
        effectiveness of the Plan set forth in Article IX hereof are satisfied.

        “Equity Interests” means all stock or other securities evidencing any ownership of any
        equity interest of the Debtors.

        “Estates” means the estates created for the Debtors pursuant to section 541 of the
        Bankruptcy Code and any other applicable provision thereof.

        “Executory Contract” means, collectively, “executory contracts” and “unexpired leases”
        of the Debtor as of the Petition Date as such terms are used within section 365 of the
        Bankruptcy Code.

        “Final Decree” means the final decree entered by the Bankruptcy Court on or after the
        Effective Date pursuant to Bankruptcy Rule 3022.

        “Final Order” means a judgment, order, ruling, or other decree issued and entered by the
        Bankruptcy Court or by any state or other federal court or other tribunal having jurisdiction
        over the subject matter thereof which judgment, order, ruling, or other decree has not been
        reversed, stayed, modified, or amended and as to which:

        (i)     the time to appeal or petition for review, rehearing or certiorari has expired and as
                to which no appeal or petition for review, rehearing or certiorari is pending; or

        (ii)    any appeal or petition for review, rehearing or certiorari has been finally decided
                and no further appeal or petition for review, rehearing or certiorari can be taken or
                granted.

        “Governmental Unit” means a governmental unit as such term is defined in section
        101(27) of the Bankruptcy Code.

        “MidCap” means MidCap Financial Trust.


 DEBTORS’ AMENDED JOINT PLAN OF LIQUIDATION–Page 5
Case 20-41157-elm11 Doc 295 Filed 03/05/21           Entered 03/05/21 12:30:55       Page 7 of 25




        “Person” means and includes natural persons, corporations, limited partnerships, general
        partnerships, joint ventures, trusts, land trusts, business trusts, unincorporated
        organizations, or other legal entities, irrespective of whether they are governments,
        agencies or political subdivisions thereof.

        “Petition Date” means March 17, 2020.

        “Plan” means this Debtors’ Amended Joint Plan of Liquidation, either in its present form
        or as it may be altered, amended or modified from time to time.

        “Priority Claim” means any Claim entitled to priority in payment under section 507(a) of
        the Bankruptcy Code, excluding any Claim that is an Administrative Claim or that is a
        Secured Tax Claim.

        “Pro Rata” means proportionally based on one’s portion of the whole, and not per capita.

        “Professional” means any Person employed or to be compensated pursuant to sections
        327, 328, 330, 331, 503(b), or 1103 of the Bankruptcy Code.

        “Professional Claim” means a Claim by a Professional for compensation and/or
        reimbursement of expenses pursuant to sections 327, 328, 330, 331, 503(b) or 1103 of the
        Bankruptcy Code in connection with an application made to the Bankruptcy Court.

        “Purchase Price Amount” means $4,300,000.00 of the Riot Energy Debt, including all
        the Riot Energy Postpetition Debt.

        “Rejection Damages Claim” means the Claim in favor of a counterparty to an Executory
        Contract that is rejected by the Debtors, but that is not an Administrative Claim.

        “Rejection Damages Claim Bar Date” means the day that is thirty (30) days after the
        Effective Date, if the Executory Contract giving rise to the Rejection Damages Claim is
        rejected under this Plan.

        “Riot Energy” means Riot Energy, Inc. formerly known as Z Battery DIP Lenders, LLC.

        “Riot Energy APA” means the Asset Purchase Agreement between the Debtors as Sellers
        and Riot Energy, Inc. f/k/a Z Battery DIP Lenders, LLC as Purchaser pursuant to which
        Riot Energy will acquire the Business Assets of the Debtors in exchange for certain of the
        Riot Debt, to be filed as a Supplement to this Plan.

        “Riot Energy Claims” means all Claims arising from the Riot Energy Debt.

        “Riot Energy Debt” means the Riot Energy Postpetition Debt and the Riot Energy
        Prepetition Secured Debt.

        “Riot Energy Postpetition Debt” means all principal, interest and other amounts owed
        by the Debtors pursuant to the DIP Order. For the avoidance of doubt, “Riot Energy
        Postpetition Debt” includes all claims and rights to a superpriority Administrative Claim
        and to replacement liens and diminution liens.

 DEBTORS’ AMENDED JOINT PLAN OF LIQUIDATION–Page 6
Case 20-41157-elm11 Doc 295 Filed 03/05/21               Entered 03/05/21 12:30:55          Page 8 of 25




        “Riot Energy Prepetition Secured Debt” means (i) all principal, interest, fees and other
        amounts owed by the Debtors to Riot Energy, arising under the Senior Secured Credit
        Agreement, (ii) any amounts owed to or Claims held by Riot Energy arising under any
        order entered in the Bankruptcy Case relating to the Senior Secured Credit Agreement and
        (iii) all principal, interest, fees and other amounts owed by the Debtors to Riot Energy
        arising under the Promissory Note and Security Agreement, dated March 16, 2020,
        between ZPower Texas, LLC and Riot Energy.

        “Riot Energy Released Amount” means all of the Riot Energy Debt, save and except for
        the Purchase Price Amount.

        “Riot Energy Releasees” means Riot Energy, its members, shareholders, its current and
        former officers, directors, agents, employees, attorneys, other professionals,
        representatives, predecessors, successors and assigns, (including current and former
        officers and directors and pre-petition agents, attorneys and other professionals).

        “Schedules” means the Schedules of Assets and Liabilities and the Statements of Financial
        Affairs filed by the Debtors with the clerk of the Bankruptcy Court pursuant to Bankruptcy
        Rule 1007, as they have been or may be amended or supplemented from time to time in
        accordance with Bankruptcy Rule 1009.

        “Secured Claim” means a Claim that is alleged to be secured, in whole or in part, (i) by a
        lien against an asset of the Debtors or the Estates; or (ii) as a result of rights of setoff under
        section 553 of the Bankruptcy Code.

        “Secured Tax Claim” means a Claim of a Governmental Unit for the payment of ad
        valorem real property and business personal property taxes that is secured by property of
        the Debtors or the Estates arising prior to the Petition Date.

        “Senior Secured Credit Agreement” means the Amended and Restated Credit and
        Security Agreement, dated as of July 15, 2019, as amended by that certain First
        Amendment to Amended and Restated Credit and Security Agreement, dated as of October
        3, 2019, among ZPower, LLC, as Borrower, MidCap, as a Lender and as Agent, and the
        other lenders from time to time party thereto (as the same may have been and may be
        further amended, supplemented, restated or otherwise modified from time to time, the
        “Credit Agreement”), and all promissory notes, loan documents, collateral instruments,
        UCC financing agreements, pledge agreements, and all other contracts, agreements,
        documents, and instruments referenced in, evidencing or in any way related to the Credit
        Agreement.

        “Subordinated Claims” means all Claims that are equitably subordinated under section
        510 of the Bankruptcy Code as evidenced by a Final Order of the Bankruptcy Court, or by
        a Claimant filing in the Bankruptcy Court a voluntary designation to be treated as a Class
        5 Claimant.

        “Substantial Consummation” means the date on which any of the following first
        happens: (i) the Plan Funding is made; or (ii) the Bankruptcy Court otherwise finds that
        substantial consummation within the meaning and operation of the Bankruptcy Code has
        occurred.
 DEBTORS’ AMENDED JOINT PLAN OF LIQUIDATION–Page 7
Case 20-41157-elm11 Doc 295 Filed 03/05/21              Entered 03/05/21 12:30:55         Page 9 of 25




        “Unsecured Claim” means any alleged Claim against the Debtor that is not secured by (or
        to the extent not secured by) a valid, enforceable, and unavoidable lien against any asset of
        the Debtor or the Estate, including any deficiency claim, which does not enjoy any
        administrative or priority status under the Bankruptcy Code.

        “Voting Deadline” means the period established by the Bankruptcy Court within which
        Ballots may be cast on the Plan.

        “Widex Actions” means any and all claims and causes of action of the Debtors and the
        Estates against Widex, a Danish Company, and against Widex USA, Inc., and against any
        affiliate of any of the foregoing, existing as of the Petition Date or arising thereafter,
        including for unpaid accounts receivable, for breach of contract, for anticipatory breach or
        repudiation of contract, for violations of the automatic stay, and for contempt of court,
        including for all damages, punitive damages, sanctions, and fees assertible against or in
        connection with the same, including as asserted by the Debtors in Adversary Proceeding
        No. 20-04026 pending in the Bankruptcy Court.

        “ZPower” means ZPower, LLC, a Delaware limited liability company and the Debtor in
        Case No. 20-41158-11.

        “ZPower Texas” means ZPower Texas, LLC, a Texas limited liability company, wholly
        owned subsidiary of ZPower, and the Debtor in Case No. 20-41157-11.

                                  ARTICLE II.
                CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS

         2.1      Classification Generally. All Claims and Equity Interests, except Administrative
 Claims, are placed in Classes under the Plan. A Claim is classified within a Class only to the
 extent that the Claim qualifies under the description of that Class. A Claim which is properly
 includible in more than one Class is only entitled to inclusion within a particular Class to the extent
 that it qualifies under the description of such Class, and shall be included within a different
 Class(es) to the extent that it qualifies under the description of such different Class(es).

        2.2     DIP Claim. With respect to the Claim arising from the Riot Energy Postpetition
 Debt only, while otherwise an Administrative Claim, it is classified under this Plan and,
 notwithstanding anything contained herein to the contrary, shall not be treated as an Administrative
 Claim, but shall be treated under Class 3 only.

        2.3     Unclassified Claims. The following types of Claims (except the Riot Energy
 Postpetition Claim) are not classified under the Plan:

                Administrative Claims
                Administrative Tax Claims




 DEBTORS’ AMENDED JOINT PLAN OF LIQUIDATION–Page 8
Case 20-41157-elm11 Doc 295 Filed 03/05/21             Entered 03/05/21 12:30:55         Page 10 of 25




         2.4     Classified Claims and Interests. Claims and Equity Interests are classified under
 this Plan as follows:

                Class 1:        Priority Claims
                Class 2:        Secured Tax Claims
                Class 3:        Riot Energy Claims
                Class 4:        Unsecured Claims
                Class 5:        Subordinated Claims
                Class 6:        Equity Interests


                                ARTICLE III.
           PROVISIONS FOR THE TREATMENT OF UNCLASSIFIED CLAIMS

         3.1     Administrative Claim Applications and Deadline. Holders of Administrative
 Claims, including Professional Claims, other than: (a) Allowed Administrative Claims as of the
 Effective Date; (b) Administrative Claims that represent liabilities incurred on or after the Petition
 Date, but prior to the Effective Date, in the ordinary course of the Debtors’ business which may
 be paid in the ordinary course of the Debtors’ business without order of the Bankruptcy Court; and
 (c) Administrative Claims that constitute fees or charges assessed against the Estate under Chapter
 123, Title 28, United States Code, must by no later than the Administrative Claims Bar Date: (x)
 file an application with the Bankruptcy Court for allowance of the Administrative Claim; and (y)
 serve a copy of such application on counsel for the Debtors, Riot Energy, the United States
 Trustee, and all other parties otherwise entitled to notice thereof. Failure to file and serve such
 application by the Administrative Claims Bar Date shall result in the Administrative Claim being
 forever barred and discharged as against the Debtors, their Estates, and Riot Energy, and the
 property of any of the foregoing including property transferred pursuant to the Plan. Except as
 specifically provided in this Plan, nothing in this Plan alters the law applicable to, and governing,
 the allowance of Administrative Claims (including Professional Claims) under the Bankruptcy
 Code.

         3.2     Treatment of Allowed Administrative Claims.             Except with respect to
 Administrative Tax Claims (see Section 3.4 below), and unless previously paid, each holder of an
 Allowed Administrative Claim, including a Professional Claim, shall be paid in full satisfaction,
 release and discharge of, and in exchange for such Allowed Administrative Claim, the amount of
 such Allowed Administrative Claim by Riot Energy, in cash, and without interest, attorney’s fees
 (except as Allowed by the Bankruptcy Court), or costs, no later than ten (10) Business Days after
 the Effective Date, provided that any Allowed Administrative Expense that is incurred by the
 Debtors after the Petition Date in the ordinary course of business operations and that is unpaid as
 of the Effective Date shall be assumed and paid by Riot Energy in accordance with the business
 terms that exist between the Debtor and such claimant and as set forth in the Riot Energy APA.

         3.3    Treatment of Professional Claims. Professional Claims become Allowed the same
 as Administrative Claims in this Article (Section 3.1), and are treated the same as Administrative
 Claims in this Article (Section 3.2), except that: (i) a Professional Claim that has been previously
 Allowed on a final (not interim) basis by Final Order of the Bankruptcy Court is not subject to the
 requirement for filing an application as provided for in Section 3.1; (ii) a Professional Claim that
 has been Allowed on an interim basis (not final) in whole or in part shall, with respect to being

 DEBTORS’ AMENDED JOINT PLAN OF LIQUIDATION–Page 9
Case 20-41157-elm11 Doc 295 Filed 03/05/21             Entered 03/05/21 12:30:55         Page 11 of 25




 Allowed on a final basis, be subject to the filing of an application for its allowance as provided for
 in Section 3.1 and shall be subject to such law, rules, and procedures as would be otherwise
 applicable to the same outside of this Plan; (iii) a Professional Claim that has been previously
 Allowed and paid on a final basis by Final Order of the Bankruptcy Court, but subject to
 disgorgement in the event of administrative insolvency, shall cease being subject to said
 disgorgement ten (10) days after the Administrative Claims Bar Date unless, upon motion and
 notice, the Bankruptcy Court extends such period; (iv) any interim payments on account of a
 Professional Claim shall be credited against the payment of the final Allowed amount of such
 Professional Claim; (v) any retainer provided on account of a Professional Claim may be credited
 and applied against the payment of the final Allowed amount of such Professional Claim once
 such Professional Claim is Allowed on a final basis; and (vi) any Professional Claim based on
 payment under section 328 of the Bankruptcy Code by commission or contingency shall be
 allowed and paid as provided for in the retention order of the Bankruptcy Code, without need for
 the filing of any application or other document with the Bankruptcy Court notwithstanding
 anything contained herein to the contrary.

         3.4     Administrative Tax Claims. Administrative Tax Claims, and any liens securing the
 same, are not affected by, prejudiced by, discharged by, or treated by this Plan, and shall survive
 this Plan without need for any action on the part of the holder thereof. Administrative Tax Claims,
 and the liens securing the same, shall be paid when and as otherwise appropriate, together with
 such interest and other charges as otherwise appropriate, as soon as possible after the Effective
 Date or when the same otherwise become due and payable, by Riot Energy as provided in the Riot
 Energy APA. Notwithstanding anything contained in this Plan to the contrary, nothing in this Plan
 transfers or vests any property of the Debtors or the Estates free and clear of any lien securing an
 Administrative Tax Claim. All rights to contest any Administrative Tax Claim, including as may
 be appropriate under section 505 of the Bankruptcy Code, are preserved and vest in Riot Energy
 as of the Effective Date.

         3.5    Section 505. For the avoidance of doubt, and without limiting the generality of any
 similar provision of this Plan, the Debtors and the Estates reserve all rights under section 505 of
 the Bankruptcy Code, as otherwise applicable, to contest any tax Claim and to seek appropriate
 determinations under said section 505 with respect thereto, and transfer the same hereunder to Riot
 Energy.

                                 ARTICLE IV.
             PROVISIONS FOR THE TREATMENT OF CLASSIFIED CLAIMS

         4.1    Class 1: Priority Claims. In full and final satisfaction, release, and exchange of
 each Priority Claim, each Priority Claim, to the extent Allowed, shall be paid by Riot Energy, but
 only to the extent Allowed, over a period of one (1) year, without interest, through twelve (12)
 equal consecutive monthly payments, commencing on June 1, 2021; provided, however, that any
 Priority Claim that is a Claim for taxes shall bear and be paid interest at the applicable non-
 bankruptcy rate as otherwise provided by law for all periods (including prior to and after the
 Petition Date) until paid in full. Class 1 is impaired under this Plan.

         4.2     Class 2: Secured Tax Claims. Any Secured Tax Claim, to the extent allowed, shall
 be assumed and paid by Riot Energy, as set forth in the Riot Energy APA, over a period of three
 (3) years, with interest at the applicable non-bankruptcy, non-default rate, through thirty-six (36)

 DEBTORS’ AMENDED JOINT PLAN OF LIQUIDATION–Page 10
Case 20-41157-elm11 Doc 295 Filed 03/05/21            Entered 03/05/21 12:30:55         Page 12 of 25




 equal consecutive monthly payments of principal and interest, commencing on June 1, 2021.
 Notwithstanding anything contained to the contrary in this Plan, each holder of a Secured Tax
 Claim shall retain all liens and security interests securing the same as against Riot Energy with
 respect to the Business Assets, but not as against any property transferred to the Creditor Trust
 under this Plan, and subject to all defenses thereto. Class 2 is impaired under this Plan.

         4.3    Class 3: Riot Energy Claims. The Riot Energy Claims shall be Allowed in the
 amount of $21,187,503.00. On the Effective Date the Purchase Price Amount shall be exchanged
 for the Business Assets in accordance with the terms of the Riot Energy APA. The Riot Energy
 Released Amount shall be satisfied and released in accordance with the Riot Energy Release
 Agreement and Riot Energy shall receive nothing further on account of the Riot Energy Claims.
 Class 3 is impaired under this Plan.

           4.4 Class 4: Unsecured Claims. Nothing in this Plan Allows any Unsecured Claim. In
 full and final satisfaction, release, and exchange of each Unsecured Claim, each Unsecured Claim,
 to the extent Allowed, shall receive a pro-rata share of any distributions or payments made by the
 Creditor Trust pursuant to the provisions of section 5.3 of this Plan. Class 4 is impaired under this
 Plan.

        4.5     Class 5: Subordinated Claims. Nothing in this Plan Allows any Subordinated
 Claim. To extent of any such Claim, such Allowed Subordinated Claim shall receive and retain
 nothing under this Plan. Class 5 is deemed to reject this Plan.

         4.6     Class 6: Existing Equity Interests. Holders of any Equity Interest in the Debtors
 prior to the Effective Date shall receive or retain nothing under this Plan, and all such Equity
 Interests shall be cancelled. Class 6 is deemed to reject this Plan.


                                   ARTICLE V.
                      MEANS FOR IMPLEMENTATION OF THE PLAN

         5.1     Sale of Assets and Assumption of Liabilities. Pursuant to Section 1123(a)(5)(D) of
 the Bankruptcy Code, in exchange for the Purchase Price Amount, Riot Energy shall (i) acquire
 the Business Assets free and clear of all liens, claims, interests, and encumbrances unless otherwise
 provided herein or in the Riot Energy APA and (ii) assume certain liabilities of the Debtors and
 the Estates all as more particularly set forth in the Riot Energy APA. All assumed liabilities shall
 remain subject to all of the Debtors’, the Estates’ and Riot Energy’s defenses thereto.

         5.2      Riot Energy Release Agreement with Debtors. On the Effective Date, the Debtor
 Releasees and the Riot Energy Releasees shall release each other from all claims, potential claims,
 suits, debts, liens, contracts, agreements, promises, liabilities, demands, rights, costs, expenses,
 actions, causes of action, and damages of every kind and nature whatsoever, whether known or
 unknown, suspected or unsuspected, fixed or contingent, which any releasor has or may have, or
 which have been asserted or could be asserted in the future, that are based upon, arise out of, or in
 any way relate to the Debtors or their business or operations (including any claims under Chapter
 5 of the Bankruptcy Code or similar State or Federal law); provided, however, that the foregoing
 shall not release, affect, or prejudice any D&O Actions or D&O Insurance Actions that arose prior



 DEBTORS’ AMENDED JOINT PLAN OF LIQUIDATION–Page 11
Case 20-41157-elm11 Doc 295 Filed 03/05/21             Entered 03/05/21 12:30:55         Page 13 of 25




 to, and existed as of, the Petition Date, all of which are otherwise transferred to the Creditor Trust
 as provided below.

         5.3    Creditor Trust. The Plan creates a creditor trust for the benefit of Class 4 Creditors
 as follows:

               5.3.1 Creation. On the Effective Date, and without need for further order, action,
        or document, the “ZP Creditor Trust” (the “Creditor Trust”) shall be created. The Creditor
        Trust shall be a grantor trust under federal law and shall not have any liability to pay any
        income tax.

                5.3.2 Trustee. The Creditor Trust shall be solely and fully administered by Joseph
        Sullivan (the “Creditor Trust Trustee”), subject to resignation and replacement as otherwise
        provided for in the Creditor Trust Documents. The Trustee shall have the fiduciary duties
        of a trustee to the Creditor Trust. Among other rights, duties, and powers, the Creditor
        Trust Trustee shall have the right, standing, and ability to: (i) liquidate and monetize all
        Creditor Trust Assets; (ii) sue in the name of the Creditor Trust and prosecute and recover
        for the Creditor Trust Causes of Action otherwise transferred to the Creditor Trust under
        this Plan; (iii) otherwise manage the Creditor Trust Assets ; (iv) object to any Claim that
        attaches to the Creditor Trust and is to be paid under the Creditor Trust; (v) purchase
        insurance for the Creditor Trust and its fiduciaries; (vi) invest any property of the Creditor
        Trust; and (vii) otherwise represent the Creditor Trust in any and all matters affecting the
        Creditor Trust. The Creditor Trust Trustee shall have the same liabilities to the Creditor
        Trust and its beneficiaries as would a Chapter 7 trustee under the Bankruptcy Code and
        shall have the same protections afforded such a trustee.

                5.3.3. Compensation.      The Creditor Trust Trustee shall be entitled to
        compensation of up to $400 per hour, and the reimbursement of reasonable expenses,
        subject to adjustment and other provisions provided for in the Creditor Trust Documents.

               5.3.4 Vesting of Assets. On and after the Effective Date, the Creditor Trust shall
        be vested with the following assets, free and clear of all liens, claims, interests, and
        encumbrances (the “Creditor Trust Assets”):

                      (i)    the Causes of Action (including the Widex Actions, D&O Actions,
                Avoidance Actions, and D&O Insurance Actions); and

                       (ii)     $50,000.00 in cash from the Debtors that is otherwise Riot Energy’s
                cash collateral (the “Seed Money”).

              5.3.5 Beneficiaries. The beneficiaries of the Creditor Trust shall be holders of
        Allowed Class 4 Claims, pro-rata.

                 5.3.6 Governance. All governance and other matters regarding the Creditor Trust
        shall be provided for in the ZP Creditor Trust Agreement (the “Creditor Trust Agreement”),
        to be filed as a Supplement to this Plan, which shall also contain a deadline for the Creditor
        Trust to terminate, subject to requests to extend the same.



 DEBTORS’ AMENDED JOINT PLAN OF LIQUIDATION–Page 12
Case 20-41157-elm11 Doc 295 Filed 03/05/21             Entered 03/05/21 12:30:55         Page 14 of 25




                5.3.7 Committee. Up to the largest three (3) holders of Class 4 Claims, willing
        to serve, shall be entitled to sit on the ZP Creditor Trust Committee, and shall have all
        rights provided for in the Creditor Trust Agreement, including to manage and remove the
        Creditor Trust Trustee. No action may be brought against any member thereof, and no
        member thereof shall have any liability for any action or inaction, except for those torts
        intended to inflict willful and malicious injury. No member thereof shall be entitled to any
        compensation for his services.

                5.3.8 Distributions. The Creditor Trust shall make distributions, from time to
        time, pro-rata to holders of Allowed Class 4 Claims, from the Creditor Trust Assets, to be
        determined by the Creditor Trust Trustee and as provided for in the Creditor Trust
        Agreement.

                5.3.9 Bankruptcy Court Jurisdiction. The Bankruptcy Court shall have
        jurisdiction over all matters regarding the management of the Creditor Trust and over the
        Creditor Trust Trustee, and over such other matters affecting the Creditor Trust and the
        liquidation of the Creditor Trust Assets as is otherwise appropriate and as is provided for
        in this Plan, to the maximum extent possible. The Bankruptcy Court shall likewise have
        continuing jurisdiction to provide guidance, control, and oversight of the Creditor Trust
        and the Creditor Trust Trustee, and the Creditor Trust Trustee shall have the ability, from
        time to time, to seek such guidance, control, oversight, and orders from the Bankruptcy
        Court regarding the Creditor Trust and its administration as is otherwise appropriate.

         5.4    Vesting of Assets. All property and assets of the Estates transferred to and vested
 in Riot Energy and/or the Creditor Trust under this Plan shall be transferred free and clear of all
 liens, claims, interests, and encumbrances, except only for those liens, claims, interests, and
 encumbrances expressly and explicitly preserved or created under this Plan.

         5.5     Executory Contracts. Any Executory Contract not listed on Schedule “A” hereto
 shall be deemed rejected as of the Effective Date unless such Executory Contract was previously
 rejected by operation of law or pursuant to an Order of this Court in which case such Executory
 Contract shall be deemed rejected effective as of the date specified in any prior order or as provided
 by law. Any Executory Contract listed on Schedule “A” hereto shall be assumed and assigned as
 of the Effective Date to Riot Energy as part of the Business Assets, with any resulting Cure Claim
 to be paid for such assumption set and judicially determined at the amount listed on Schedule “A”.
 Any such Cure Claim shall be assumed and paid by Riot Energy. Any Rejection Damages Claim
 shall be a Class 4 Claim and treated as such under this Plan.

        5.6      Automatic Stay. The automatic stay provided by section 362(a) of the Bankruptcy
 Code shall remain in effect through to the Effective Date, unless otherwise specifically modified,
 annulled, or terminated by the Bankruptcy Court pursuant to separate order, and shall terminate on
 the Effective Date, at which time the discharge and injunction provisions of this Plan and the
 Bankruptcy Code shall control.

        5.7    Rights Under Section 505. All Secured or Priority Claims for taxes by
 Governmental Units and any claim to a refund regarding the same or other relief regarding the
 same shall remain subject to section 505 of the Bankruptcy Code and shall be assumed by and vest


 DEBTORS’ AMENDED JOINT PLAN OF LIQUIDATION–Page 13
Case 20-41157-elm11 Doc 295 Filed 03/05/21             Entered 03/05/21 12:30:55         Page 15 of 25




 in Riot Energy. Riot Energy may seek relief pursuant to section 505 of the Bankruptcy Code as a
 part of, and in conjunction with, any objection to any claim for taxes by a Governmental Unit.

         5.8     Substantive Consolidation. On the Effective Date, and without need for further
 action, order, or document, the Debtors and their Estates shall be substantively consolidated for
 purposes of distribution under this Plan.

        5.9     Corporate Existence of Debtors. After the Effective Date and during the existence
 of the Creditor Trust, the Creditor Trust Trustee shall take such steps under applicable
 nonbankruptcy law to wind down the affairs, dissolve, and to terminate the corporate existence of
 the Debtors, with this Plan satisfying all applicable nonbankruptcy law regarding the same,
 including all notice and other liquidation and wind down provisions and procedures; provided,
 however, that during the existence of the Creditor Trust, the Creditor Trust Trustee shall have the
 exclusive authority to file Debtor’s tax returns, and issue final tax documents, including K-1s, as
 appropriate under applicable nonbankruptcy law evidencing the foregoing.

        5.10 Management of the Debtors After Confirmation. The Creditor Trust Trustee shall
 manage the Debtors after the Effective Date solely for the purpose of ensuring and effectuating
 their winding down, dissolution, termination, and filing and issuance of final tax returns and
 documents.

        5.11 Plan Supplements. Any supplement contemplated by this Plan shall, when filed
 with the Bankruptcy Court, automatically become part of the Plan.

         5.12 Incorporation of Exhibits. Any exhibits to this Plan, or any supplements to this
 Plan filed prior to the conclusion of the Confirmation Hearing, shall automatically become part of
 this Plan if it is intended to address any issue in this Plan and if it is intended to become a part of
 this Plan.

         5.13 Retention and Preservation of Causes of Action. Unless expressly and specifically
 released in this Plan or through any order entered in the Bankruptcy Case, all Causes of Action,
 assertible by the Debtors or the Estates, are reserved and preserved under this Plan and transfer to
 and vest in Riot Energy or the Creditor Trust as otherwise provided for in this Plan.

         5.14 Insurance. To the extent that any insurance policy or agreement related to or
 ancillary to an insurance policy is an Executory Contract, and notwithstanding anything contained
 in such contract to the contrary, all such insurance Executory Contracts are assumed and policies
 covering D&O Actions arising prior to the Petition Date and all rights related thereto, are assigned
 to the Creditor Trust, with all such other insurance Executory Contracts and rights related thereto
 transferred to Riot Energy as part of the Business Assets.

        5.15 Widex Setoff. For the avoidance of doubt, all rights and defenses of Widex,
 including any alleged right to set off and recoup, any Claim Widex has, to the extent such Claim
 may otherwise be allowed, are fully preserved under this Plan and are not affected or otherwise
 modified hereby.




 DEBTORS’ AMENDED JOINT PLAN OF LIQUIDATION–Page 14
Case 20-41157-elm11 Doc 295 Filed 03/05/21             Entered 03/05/21 12:30:55         Page 16 of 25




                                   ARTICLE VI.
                          ACCEPTANCE OR REJECTION OF PLAN

        6.1.    Impairment Controversies. If a controversy arises as to whether any Class is
 impaired under this Plan, such Class shall be treated as specified in this Plan unless the Bankruptcy
 Court shall determine such controversy differently upon motion of the party challenging the
 characterization of a particular Class under this Plan.

         6.2.   Classes and Claims Entitled to Vote. Class 1 is not impaired under this Plan and is
 deemed to have accepted this Plan. Classes 2, 3, and 4 are impaired under this Plan and are entitled
 to vote on this Plan. Classes 5 and 6 are impaired under this Plan and receive or retain nothing
 under this Plan and are therefore deemed to have rejected this Plan.

                              ARTICLE VII.
         TREATMENT OF DISPUTED CLAIMS AND OBJECTIONS TO CLAIMS

         7.1.   Objection Deadline. Any objection to a Claim when the Claim is not otherwise
 Allowed by this Plan must be filed by the Claims Objection Deadline or be forever barred and
 waived. Any Claim that is not a Disputed Claim, Disallowed Claim, or that is not objected to by
 the Claims Objection Deadline shall be deemed to be an Allowed Claim of the type and priority
 asserted in the Claim. Provided that a claim objection is filed prior to the Claims Objection
 Deadline, such objection may be amended thereafter to assert any other applicable objection or
 grounds for objection, together with any other relief as otherwise appropriate. Unless arising from
 an Avoidance Action, any proof of Claim filed after the Effective Date shall be of no force and
 effect and need not be objected to. Any Disputed Claim may be litigated to Final Order. The
 Creditor Trust Trustee or Riot Energy, respectively, may compromise and settle any Disputed
 Claim without the necessity of any further notice or approval of the Bankruptcy Court, and
 Bankruptcy Rule 9019 shall not apply to any settlement of a Disputed Claim after the Effective
 Date. Nothing in this Plan extends any Bar Date set in the Bankruptcy Case or grants any Creditor
 any greater rights with respect to a late filed Claim than such Creditor has.

         7.2.    Creditor Response to Objection. With respect to any objection to a Claim when
 such objection is filed after the Effective Date but otherwise in compliance with this Plan, the
 Creditor whose Claim was the subject of the objection must file with the Bankruptcy Court and
 serve a response to the objection upon the objecting party no later than the expiration of thirty (30)
 days from the date of service of any such objection. Failure to file and serve such a response
 within the thirty (30) days shall cause the Bankruptcy Court to enter a default judgment against
 the non-responding Creditor and thereby grant the relief requested in the objection without further
 notice to such Creditor. Any such objection shall contain prominent negative notice language
 informing the objected-to Creditor of the same.

         7.3.    No Waiver of Right to Object. Except as expressly provided in this Plan, nothing
 contained in the Disclosure Statement, this Plan, or the Confirmation Order shall waive, relinquish,
 release or impair any right to object to any Claim. A Claim that is specifically Allowed in this
 Plan shall not be subject to any objection and shall be conclusively Allowed in the Bankruptcy
 Case, except to the extent that such Claim is subsequently asserted in an amount, priority, or
 classification otherwise than that specifically Allowed in this Plan.


 DEBTORS’ AMENDED JOINT PLAN OF LIQUIDATION–Page 15
Case 20-41157-elm11 Doc 295 Filed 03/05/21            Entered 03/05/21 12:30:55        Page 17 of 25




         7.4.    Miscellaneous Provisions for Disputed Claims. Nothing contained in this Plan, the
 Disclosure Statement, or Confirmation Order shall change, waive or alter any requirement under
 applicable law that the holder of a Disputed Claim must file a timely proof of Claim, and the holder
 of such Disputed Claim who is required to file a proof of Claim and fails to do so, shall receive no
 distribution through the Plan and the Claim shall be discharged, unless this Plan specifically and
 explicitly provides otherwise. The adjudication and liquidation of Disputed Claims is a
 determination and adjustment of the debtor/creditor relationship and is therefore an exercise of the
 Bankruptcy Court’s equitable power to which the legal right of trial by jury is inapplicable. The
 holder of any Disputed Claim shall not have a right to trial by jury before the Bankruptcy Court
 with respect to any such Claim, except with respect to any potential personal injury or wrongful
 death claim. Exclusive venue for any proceeding involving a Disputed Claim shall be in the
 Bankruptcy Court or District Court in the Northern District of Texas, Fort Worth Division, unless
 the Bankruptcy Court or District Court withdraw the reference, transfer a proceeding, or abstain.
 Disputed Claims shall each be determined separately, except as otherwise ordered by the
 Bankruptcy Court.

        7.5.    Allowance of Disputed Claims. All Disputed Claims shall be liquidated and
 determined as follows:

               7.5.1. Application of Adversary Proceeding Rules. Unless otherwise ordered by
        the Bankruptcy Court, the proceeding involving a Disputed Claim or any objection to a
        Disputed Claim shall be subject to Rule 9014 of the Bankruptcy Rules. However, any party
        may move the Bankruptcy Court to apply the Bankruptcy Rules applicable to adversary
        proceedings. The Creditor Trust Trustee or Riot Energy may, at its election, make and
        pursue any objection to a Claim in the form of an adversary proceeding.

                7.5.2. Scheduling Order. Unless otherwise ordered by the Bankruptcy Court, or
        if the objection is pursued as an adversary proceeding, a scheduling order may be entered
        as to each objection to a Disputed Claim upon the filing of a response thereto by the holder
        thereof. The Creditor Trust Trustee and Riot Energy may tender a proposed scheduling
        order with each objection and include a request for a scheduling conference for the entry
        of a scheduling order.

                7.5.3. Mediation. The Bankruptcy Court may order the parties to mediate in
        connection with any objection to a Disputed Claim. The Creditor Trust Trustee and Riot
        Energy may include a request for mediation in its objection, and request that the Court
        require mediation as part of the scheduling order.

                7.5.4. Substantial Consummation. All distributions of any kind made to any of
        the holders of Allowed Claims after Substantial Consummation and any and all other
        actions taken under this Plan after Substantial Consummation shall not be subject to relief,
        reversal or modification by any court unless the implementation of the Confirmation Order
        is stayed by an order issued under the Bankruptcy Rules.

        7.6    Amendments to Claims; Claims Filed After the Confirmation Date. Except as
 otherwise provided in the Plan, and subject to the Bar Date, a Claim may not be filed with the
 Bankruptcy Court or amended after the Confirmation Date without the prior authorization of the
 Bankruptcy Court. Except as otherwise provided in the Plan, any new or amended Claim filed

 DEBTORS’ AMENDED JOINT PLAN OF LIQUIDATION–Page 16
Case 20-41157-elm11 Doc 295 Filed 03/05/21             Entered 03/05/21 12:30:55         Page 18 of 25




 with the Bankruptcy Court after the Confirmation Date shall be deemed disallowed in full and
 expunged without need for any action by the Debtor.

                                      ARTICLE VIII
                             EFFECTS OF PLAN CONFIRMATION

        8.1     No Discharge. The Debtors do not receive a discharge under this Plan.

          8.2    Plan Injunction. Effective immediately on the Effective Date, and without need for
 further order, document, action, or instrument, the Confirmation Order shall, and shall be deemed
 to, permanently enjoin all Persons from taking any of the following actions on account of any
 Claim: (i) commencing, conducting or continuing in any manner, directly or indirectly, any suit,
 action or other proceeding of any kind against the Debtors or the Estates or any of their property,
 or against Riot Energy or its property, on account of a Claim or Debt that is treated under this Plan,
 except solely as permitted under this Plan; (ii) enforcing, levying, attaching, collecting, or
 otherwise recovering in any manner or by any means, whether directly or indirectly, any judgment,
 award, decree, or order against the Debtors or the Estates or their property, or against Riot Energy
 or its property, on account of a Claim or Debt that is treated under this Plan, except solely as
 permitted under this Plan; (iii) creating, perfecting or enforcing in any manner directly or
 indirectly, any lien, charge or encumbrance of any kind against the Debtors or the Estates or their
 property, or against Riot Energy or its property, on account of a Claim, interest, lien, or Debt that
 is treated under this Plan, except solely as permitted under this Plan; and (iv) proceeding in any
 manner in any place whatsoever against the Debtors or the Estates or their property, or against Riot
 Energy or its property, with respect to any property to be distributed or transferred under the Plan
 or Claim that is subject to this Plan, in any way that does not conform to, or comply, or is
 inconsistent with, the provisions of this Plan; provided, however, that such injunction shall not
 preclude any party in interest from seeking to enforce or interpret the terms of the Plan through an
 action commenced in the Bankruptcy Court or other appropriate court, from appealing the
 Confirmation Order, or from filing a continuation statement to continue in effect a perfected
 security interest that survives the Effective Date.

        8.3     No Liability for Solicitation or Participation. Pursuant to section 1125(e) of the
 Bankruptcy Code, Persons that solicit acceptances or rejections of this Plan in good faith and in
 compliance with the applicable provisions of the Bankruptcy Code, shall not be liable, on account
 of such solicitation or participation, for violation of any applicable law, rule, or regulation
 governing the solicitation of acceptances or rejections of this Plan.

          8.4     Exculpation. Except as specifically provided for herein, on and after the Effective
 Date, and without the need for further action, the Plan and Confirmation Order shall constitute a
 release and discharge of all actions, causes of action, claims, suits, debts, damages, judgments,
 liabilities, and demands whatsoever, whether matured or unmatured, whether at law or in equity,
 whether before a local, state, or federal court, state or federal administrative agency or commission,
 regardless of location and whether now known or unknown, liquidated or unliquidated, that the
 Debtors or the Estates may have or be able to assert against: (i) any member of the board, officer,
 or manager of the Debtors; (ii) Munsch Hardt Kopf & Harr, P.C., its attorneys, employees,
 officers, agents, and shareholders; and (iii) Riot Energy, its attorneys, employees, officers, agents,
 and shareholders, solely for any actions or inactions taken by any of the foregoing in, or arising
 against the foregoing as a result of, the Bankruptcy Case, the Disclosure Statement, or the Plan,

 DEBTORS’ AMENDED JOINT PLAN OF LIQUIDATION–Page 17
Case 20-41157-elm11 Doc 295 Filed 03/05/21             Entered 03/05/21 12:30:55         Page 19 of 25




 including with respect to the negotiation, execution, and delivery of any document or instrument
 in connection with the Plan; provided, however, that nothing in this Plan releases any claim against
 any of the foregoing for gross negligence or intentional act. For the avoidance of doubt, the
 foregoing does not affect or prejudice any claim or cause of action arising prior to the Petition
 Date.

                                        ARTICLE IX
                                   CONDITIONS PRECEDENT

          9.1.     Conditions Precedent to Confirmation and Effectiveness of Plan. The Plan shall
 not become effective until the following conditions shall have been satisfied: (i) the Confirmation
 Order shall have been entered, in form and substance acceptable to the Debtors and Riot Energy;
 (ii) on the fifteenth (15th) day after the Confirmation Date, no notice of appeal of the Confirmation
 Order shall have been filed or, if filed, no order staying the Confirmation Order shall have been
 entered by such date; (iii) the Debtors shall have satisfied all conditions to closing set forth in the
 Riot Energy APA; (iv) the Creditor Trust Trustee shall have negotiated and executed the Creditor
 Trust Agreement; (v) all other specific condition precedents contained in this Plan shall have been
 satisfied; and (vi) a notice of the Effective Date shall have been filed by the Debtor in the
 Bankruptcy Case.

         9.2.    Non-Occurrence of the Effective Date. If the Plan is confirmed but the Effective
 Date does not occur by April 16, 2021, unless such date is extended by the Debtors and Riot
 Energy: (i) the Confirmation Order shall be deemed vacated; (ii) all bar dates and deadlines
 established by the Plan or the Confirmation Order shall be deemed vacated; (iii) the Bankruptcy
 Case will continue as if confirmation of this Plan had not occurred; and (iv) this Plan will be of no
 further force and effect, with the result that the Debtors and other parties-in-interest will be
 returned to the same position as if confirmation had not occurred. The failure of the Effective Date
 to occur shall not affect the validity of any order entered in the Bankruptcy Case other than the
 Confirmation Order or any order based thereon.

         9.3.    Notice of the Effective Date. On or before three (3) Business Days after occurrence
 of the Effective Date, the Debtors shall mail to all Persons served with a copy of the Disclosure
 Statement a notice that informs such Persons of: (i) the occurrence of the Effective Date; (ii) the
 deadlines established under this Plan for the filing of Administrative Claims, Professional Claims,
 objections to Claims, and any other pertinent deadlines; (iii) the procedures for requesting notice;
 (iv) the procedures for changing an address of record; and (v) such other matters as they deem to
 be appropriate.

         9.4. Modification of this Plan. The Debtors may alter, amend or modify this Plan under
 section 1127 of the Bankruptcy Code or as otherwise permitted by applicable law at any time prior
 to the Confirmation Date. After the Confirmation Date and prior to the Substantial Consummation
 of this Plan, the Debtors or any party in interest in the Bankruptcy Case may, so long as the
 treatment of holders of Claims under this Plan and so long as the protections under this Plan are
 not materially adversely affected, institute proceedings in the Bankruptcy Court to remedy any
 defect or omission or to reconcile any inconsistencies in this Plan, the Disclosure Statement or the
 Confirmation Order, and any other matters as may be necessary to carry out the purposes and
 effects of this Plan.


 DEBTORS’ AMENDED JOINT PLAN OF LIQUIDATION–Page 18
Case 20-41157-elm11 Doc 295 Filed 03/05/21            Entered 03/05/21 12:30:55         Page 20 of 25




         9.5.    Revocation or Withdrawal of this Plan. The Debtors reserve the right to revoke or
 withdraw this Plan at any time prior to the Confirmation Date. If the Debtors revoke or withdraw
 this Plan prior to the Confirmation Date, this Plan shall be deemed null and void. In such event,
 nothing contained herein shall be deemed to constitute a waiver or release of any Claims by or
 against the Debtors or any other Person or to prejudice in any manner the rights of the Debtors or
 any Person in any further proceedings involving the Debtors.

        9.6     Inadmissible Settlement Offer. If the Effective Date does not occur as otherwise
 provided for in this Plan, the Plan shall be treated as a settlement offer under Federal Rule of
 Evidence 408 and shall not be used as evidence to prove any alleged liability of the Debtors or
 Riot Energy.

                                    ARTICLE X
                      RETENTION OF JURISDICTION AND CLAIMS

         10.1. Jurisdiction of Bankruptcy Court.             Following the Effective Date, and
 notwithstanding the entry of the Confirmation Order, the Bankruptcy Court (including, as
 appropriate, any District Court with jurisdiction over the Bankruptcy Court) shall retain
 jurisdiction of the Bankruptcy Case and all matters arising in, or related to, the Bankruptcy Case
 to the fullest extent permitted by law, including jurisdiction to:

               10.1.1.        To hear and determine motions, applications, adversary
        proceedings, and contested matters pending or commenced after the Effective Date;

                 10.1.2.        To hear and determine objections (whether filed before or after the
        Effective Date) to, or requests for estimation of, any Claim, and to enter any order requiring
        the filing of proof of any Claim before a particular date;

              10.1.3.        To ensure that distributions to holders of Allowed Claims are
        accomplished as provided in the Plan;

                10.1.4.      To enter and implement such orders as may be appropriate in the
        event the Confirmation Order is for any reason stayed, revoked, modified, or vacated;

              10.1.5.       To construe and to take any action to enforce this Plan and the
        Confirmation Order;

                10.1.6.        To issue such orders as may be necessary for the implementation,
        execution and consummation of this Plan, including the enforcement of any release and/or
        injunction in this Plan, and to hear and determine disputes arising in connection with the
        interpretation, implementation, or enforcement of this Plan and the Confirmation Order,
        and to protect Riot Energy and its property from any action or threatened action taken in
        violation of any provision of this Plan;

               10.1.7.       To hear and determine any applications to modify this Plan, to cure
        any defect or omission or to reconcile any inconsistency in this Plan, the Disclosure
        Statement or in any order of the Bankruptcy Court including, without limitation, the
        Confirmation Order;


 DEBTORS’ AMENDED JOINT PLAN OF LIQUIDATION–Page 19
Case 20-41157-elm11 Doc 295 Filed 03/05/21            Entered 03/05/21 12:30:55         Page 21 of 25




                10.1.8.        To hear and determine all applications for Administrative Claims;

               10.1.9.       To hear and determine other issues presented or arising under this
        Plan, including disputes among holders of Claims and arising under agreements,
        documents or instruments executed in connection with this Plan;

               10.1.10.       To determine such other matters and for such other purposes as may
        be provided in the Confirmation Order;

               10.1.11.       To hear and determine any other matters related hereto and not
        inconsistent with Chapter 11 of the Bankruptcy Code;

                10.1.12       To hear, authorize, and order the sale, free and clear of liens, claims,
        interests, and encumbrances, of any property;

                10.1.13.       To enter the Final Decree upon proper request;

                10.1.14.        To command and enjoin any Creditor or Person to comply with the
        transfer and vesting of property of the Debtors and the Estates free and clear of liens,
        claims, interests, and encumbrances, as provided for in this Plan, and to command any
        Creditor or Person to release any lien or security interest required to be released or released
        by this Plan, or to order that any other Person may do to the same with the same full force
        and effect;

                 10.1.15.       To hear and determine any action concerning the recovery and
        liquidation of assets, wherever located, including without limitation litigation to liquidate
        and recover assets that consist of claims, rights and causes of action against third parties
        and actions seeking declaratory relief with respect to issues relating to or affecting assets;
        and to hear and determine any action concerning the determination of taxes, tax refunds,
        tax attributes, and tax benefits and similar or related matters with respect to the Debtors or
        the Estates, including, without limitation, matters concerning federal, state, local and other
        taxes in accordance with sections 346, 505 and 1146 of the Bankruptcy Code;

                10.1.16        To hear and determine any Avoidance Actions;

               10.1.17         To hear and determine all matters affecting the governance,
        administration, identity, replacement, compensation, and other internal matters of the
        Creditor Trust and the Creditor Trust Trustee; and

                10.1.18          To adjudicate, try, and liquidate all Causes of Action transferred to
        the Creditor Trust, and to otherwise assist the Creditor Trust with monetizing its assets and
        collecting on all of its Causes of Action.

         10.2. Failure of Bankruptcy Court to Exercise Jurisdiction. If the Bankruptcy Court
 abstains from exercising or declines to exercise jurisdiction, or is otherwise without jurisdiction,
 over any matter arising under, arising in or related to the Bankruptcy Case, including with respect
 to the matters set forth above in Plan, this Article shall not prohibit or limit the exercise of
 jurisdiction by any other court having competent jurisdiction with respect to such subject matter.


 DEBTORS’ AMENDED JOINT PLAN OF LIQUIDATION–Page 20
Case 20-41157-elm11 Doc 295 Filed 03/05/21            Entered 03/05/21 12:30:55         Page 22 of 25




         10.3. No Creation of Jurisdiction. This Plan does not create jurisdiction in the
 Bankruptcy Court but only retains the Bankruptcy Court’s jurisdiction as it otherwise exists. For
 the avoidance of doubt, where the Bankruptcy Court has no jurisdiction, or has lost jurisdiction
 through abstention, remand, withdrawal of the reference, or otherwise, this Plan does not purport
 to create or reinstate said jurisdiction; provided, however, that this Plan, while not creating or
 reinstating such jurisdiction, does not prejudice or limit the ability of the Bankruptcy Court to
 otherwise exercise such jurisdiction as may otherwise be conferred or reinstated.

         10.4. Retention and Preservation of General Rights. Notwithstanding the confirmation
 of the Plan and the entry of the Confirmation Order, and notwithstanding any principle of res
 judicata or otherwise, and unless specifically and explicitly released, waived, compromised, or
 otherwise treated in this Plan, the Debtors and the Estates retain any and all rights, property, and
 interests, regardless of whether they are scheduled, filed, or asserted prior to the Confirmation
 Hearing, including, without limitation, all: (i) defenses to Claims; (ii) affirmative defenses to
 Claims; (iii) setoffs and recoupments against any Claim, Creditor, or other person; (iv) rights to
 turnover, accounting contribution, indemnification, or reimbursement against any Creditor or other
 person; (v) rights under any loan document modified by this Plan, but only as so modified; (vi)
 rights to any tax refund belonging to the Debtors; and (vii) claims and causes of action against any
 Creditor or person whatsoever, including for affirmative relief and to reduce any liability.

          10.5 Retention and Preservation of Specific Rights. Without limiting the effectiveness
 or generality of the foregoing, and unless expressly and specifically waived or released in this Plan
 or through any order entered in the Bankruptcy Case, and out of an abundance of caution, the
 Debtors and the Estates specifically reserve and retain the following claims and causes of action,
 which shall in no way be extinguished, released, or prejudices as a result of the confirmation of
 this Plan, and which are transferred to the Creditor Trust or to Riot Energy as otherwise provided
 for in this Plan:

                        (i)     the Avoidance Actions;

                        (ii)    the Causes of Action, and all other claims and causes of action of
                                the Debtors or the Estates, whether known or unknown, scheduled
                                or unscheduled, asserted or unasserted;

                        (iii)   claims and causes of action against Oticon and its affiliates and
                                subsidiaries for its failure to purchase approximately $660,000 in
                                doors it promised to pay, a promise on which the Debtor priced cells
                                that Oticon did purchase for less per cell than it would have had
                                without the door purchase promise (which matter the Debtor
                                continues to negotiate with Oticon and believes it will resolve (all
                                such claims against Oticon are Business Assets to be transferred to
                                Riot Energy under this Plan));

                        (iv)    the Widex Actions;

                        (v)     the D&O Actions;

                        (vi)    the D&O Insurance Actions;

 DEBTORS’ AMENDED JOINT PLAN OF LIQUIDATION–Page 21
Case 20-41157-elm11 Doc 295 Filed 03/05/21             Entered 03/05/21 12:30:55         Page 23 of 25




                        (vii)   all objections to Professional Claims and rights to disgorge or
                                recover any prepetition or postpetition payment to any professional;
                                and

                        (viii) all rights against any holder of taxes, whether for past, present, or
                               future taxes, including any right for purposes of future valuations,
                               assessments, and taxes, arising under or related to section 505 of the
                               Bankruptcy Code.

                                       ARTICLE XI
                                MISCELLANEOUS PROVISIONS

         11.1. Payment of Statutory Fees. All fees payable pursuant to section 1930 of Title 28
 of the United States Code arising prior to the Effective Date, shall be timely paid by Riot Energy,
 subject to the rights of Riot Energy to contest the same.

         11.2. Exercise of Liens. Any lien preserved or granted in this Plan shall, when permitted
 to be exercised by this Plan and applicable law, be exercised, enforced, and foreclosed in full and
 strict conformity with all applicable non-bankruptcy law and agreements, except to the extent
 specifically modified or preempted in this Plan.

         11.3. No Admissions. Notwithstanding anything herein to the contrary, nothing
 contained in this Plan shall be deemed an admission by the Debtors with respect to any matter set
 forth herein including, without limitation, liability of any person on any Claim or the propriety of
 any classification of any Claim.

         11.4. Plan Controls. To the extent there is an inconsistency or ambiguity between any
 term or provision contained in the Disclosure Statement and the Plan, the terms and provisions of
 the Plan shall control.

         11.5. Governing Law. Except to the extent the Bankruptcy Code, the Bankruptcy Rules
 or other federal or state laws are applicable, or any prepetition contract provides for the application
 of the law of a different state, the laws of the State of Texas shall govern the construction,
 implementation and enforcement of this Plan and all rights and obligations arising under this Plan,
 without giving effect to the principles of conflicts of law.

       11.6. Substantial Consummation of Plan. The Plan shall be deemed to be substantially
 consummated upon the date of Substantial Consummation.

         11.7. Successors and Assigns. The rights, benefits and obligations of any Person named
 or referred to in this Plan will be binding upon, and will inure to the benefit of, the heir, executor,
 administrator, representative, successor, or assign of such Person.

         11.8. Severability. Should the Bankruptcy Court determine, on or prior to the
 Confirmation Date, that any provision of this Plan is either illegal or unenforceable on its face or
 illegal or unenforceable as applied to any Claim or Person, the Debtors may, in their discretion,
 alter, delete, or modify such provision to make it valid and enforceable to the maximum extent
 practicable consistent with the original purpose of such provision. Notwithstanding any such
 determination, interpretation, or alteration, the remainder of the terms and provisions of this Plan

 DEBTORS’ AMENDED JOINT PLAN OF LIQUIDATION–Page 22
Case 20-41157-elm11 Doc 295 Filed 03/05/21             Entered 03/05/21 12:30:55         Page 24 of 25




 shall remain in full force and effect, provided that the Bankruptcy Court otherwise confirms the
 Plan.

         11.9. Notices and Distributions. On and after the Effective Date, all notices, requests and
 distributions to a holder of a Claim shall be sent to the last known address of: (i) the holder or its
 attorney of record as reflected in the holder’s proof of Claim or Administrative Claim filed by or
 on behalf of such holder; or (ii) if there is no such evidence of a last known address, to the last
 known address of the holder according to the books and records of the Debtors. Any holder of a
 Claim may designate another address for the purposes of this section by providing the Creditor
 Trust Trustee written notice of such address, which notice will be effective upon receipt as
 otherwise appropriate.

         11.10. Unclaimed Property. If any property to be distributed on account of this Plan
 remains unclaimed for a period of one (1) year after it has been delivered (or delivery has been
 attempted) or has otherwise been made available, such unclaimed property shall be forfeited by
 the Person entitled to receive the property and the unclaimed property and the right to receive it
 shall revert to and vest in the Creditor Trust or Riot Energy as appropriate.

        11.11. Binding Effect. The Plan shall be binding on and inure to the benefit of the holders
 of Claims and Equity Interests (whether or not they have accepted the Plan) and their respective
 personal representatives, successors and assigns, and all parties-in-interest, as provided for by the
 Bankruptcy Code.

         11.12. Withholding and Reporting. In connection with this Plan and all instruments issued
 in connection therewith and distributions thereon, the Debtors and Creditor Trust Trustee shall
 comply with all withholding and reporting requirements imposed by any federal, state, local, or
 foreign taxing authority and all distributions hereunder shall, to the extent applicable, be subject
 to any such withholding and reporting requirements.

                                       ARTICLE XII
                                  CONFIRMATION REQUEST

         The Debtors hereby requests confirmation of this Plan pursuant to section 1129(a) of the
 Bankruptcy Code or, if this Plan is not accepted by each of those Classes of Claims entitled to
 vote, section 1129(b) of the Bankruptcy Code.




 DEBTORS’ AMENDED JOINT PLAN OF LIQUIDATION–Page 23
Case 20-41157-elm11 Doc 295 Filed 03/05/21        Entered 03/05/21 12:30:55   Page 25 of 25




          DATED: MARCH 5, 2021.

                                           MUNSCH HARDT KOPF & HARR, P.C.


                                           By: /s/ Davor Rukavina
                                               Davor Rukavina, Esq.
                                               Texas Bar No. 24030781
                                               Julian P. Vasek, Esq.
                                               Texas Bar No. 24070790
                                               3800 Ross Tower
                                               500 N. Akard Street
                                               Dallas, Texas 75201-6659
                                               Telephone: (214) 855-7500
                                               Facsimile: (214) 855-7584

                                           ATTORNEYS FOR THE
                                           DEBTORS-IN-POSSESSION




 DEBTORS’ AMENDED JOINT PLAN OF LIQUIDATION–Page 24
 4826-1911-4975v.1 019033.00001
